Citation Nr: 1548317	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  07-26 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected posttraumatic stress disorder (PTSD) with depression. 


REPRESENTATION

The Veteran represented by: Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 




INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part denied service connection for erectile dysfunction.  The current Agency of Original Jurisdiction (AOJ) is in Portland, Oregon.  

In August 2015, the Board issued a decision that denied a disability rating greater than 10 percent for residual scars (status post appendectomy), denied a TDIU for the period prior to April 23, 2012, and remanded the issue of service connection for erectile dysfunction to obtain another VA medical opinion to assist in determining the nature and etiology of the erectile dysfunction.  This Board decision is granting service connection for erectile dysfunction; as this constitutes a full grant of benefits sought, no discussion of compliance with the August 2015 Board remand order is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDINGS OF FACT

1.  The Veteran currently has service-connected PTSD with depression. 

2.  The Veteran currently has diagnosed erectile dysfunction.  

3.  The erectile dysfunction is caused by the service-connected PTSD with depression. 







CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for erectile dysfunction as secondary to service-connected PTSD with depression are met.  See 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for erectile dysfunction.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection for Erectile Dysfunction 
	
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

While in some cases veterans are entitled to presumptive service connection based on a chronic disability, in this case the Veteran has been diagnosed with erectile dysfunction, which is not listed as one of the "chronic diseases" under 38 C.F.R. 
§ 3.309(a) (2015); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) (2015) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply, and this case is one of "direct" service connection (38 C.F.R. § 3.303(d)) or "secondary" service connection (38 C.F.R. § 3.310).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.

The Veteran generally contends that he has erectile dysfunction that is secondary to the service-connected PTSD with depression.  See July 2015 informal hearing presentation.  The Veteran has been service-connected for PTSD since November 2009.  See January 2014 rating code sheet.

After a review of the lay and medical evidence, the Board finds that the Veteran has a current disability of erectile dysfunction.  In addition to the Veteran's own reported histories and written assertions, VA examinations in March 2005 and June 2011 reflect diagnoses of erectile dysfunction.  

The Board next finds that the evidence is at least equipoise on the question of whether the service-connected PTSD with depression has caused or aggravated (permanently worsened in severity beyond a normal progression) the erectile dysfunction.  A March 2005 VA examination report reflects the VA examiner's opinion that the erectile dysfunction is as likely as not related to emotional factors such as depression, and highly unlikely to be associated with the residuals of a service-connected appendectomy.  

In a July 2010 order, the U.S. Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand (JMR), which agreed that the March 2005 opinion was not adequate for the purposes on the question of whether the erectile dysfunction was related to the service-connected residuals of an appendectomy.  In June 2011, the Veteran was afforded another VA examination to assist in determining the etiology of the erectile dysfunction.  The examiner in June 2011 opined that the erectile dysfunction was less likely than not caused by or aggravated by the service-connected residuals of an appendectomy; however, the VA examiner did not provide an opinion regarding whether the Veteran's service-connected psychiatric disability caused or aggravated the erectile dysfunction.  

In August 2015, the Board remanded the claim to obtain an addendum opinion regarding secondary service connection for all service-connected disabilities including PTSD.  In a September 2015 opinion, the VA examiner again opined that the erectile dysfunction was not related to the service-connected residuals of an appendectomy, and the VA examiner specifically stated the opinion did not address the possible problems related to (service-connected) PTSD.  

Based on the evidence above, the Board finds that the evidence is at least in equipoise regarding whether the erectile dysfunction is caused by the service-connected PTSD.  While the March 2005 VA examination was found by the Court to be inadequate, it was inadequate to the extent that it did not address whether the Veteran's service-connected residuals of an appendectomy caused or aggravated erectile dysfunction, but was not found inadequate on the question of whether the now service-connected PTSD with depression caused or aggravated the erectile dysfunction.  Furthermore, the June 2011 and September 2015 VA examiners did not reach an opinion regarding the secondary service connection question of whether the service-connected PTSD with depression caused or aggravated the erectile dysfunction.  The VA examiner in the September 2015 addendum stated that the opinion does not address the possible problems related to PTSD; therefore, the Board finds that the opinion still has some tendency to show that the erectile dysfunction is caused by the service-connected PTSD with depression.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the erectile dysfunction is related to service-connected PTSD; thus, the criteria for service connection for erectile dysfunction secondary to PTSD have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection for erectile dysfunction is being granted as secondary to PTSD with depression, all other theories of service connection for erectile dysfunction have been rendered moot, leaving no question of law or fact for the Board to decide.  38 U.S.C.A. § 7104 (West 2014). 


ORDER

Service connection for erectile dysfunction as secondary to PTSD with depression is granted.  



____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


